Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 3 June 1806
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Eleutherian Mills Juin 3 1806.
                        
                        Je suis chargé par mon Pere de vous faire parvenir la lettre ci incluse, veuillez me permettre de saisir
                            cette occasion de vous presenter mon respectueuse hommage et de vous assurer du profond respect avec lequel j’ai l’honneur
                            d’etre, Monsieur, Votre très humble et très obeïssant Serviteur
                        
                            E. I. duPont de Nemours.
                        
                    